DETAILED ACTION
This office action is in response to the application filed February 25, 2020 in which claims 20-40 are presented for examination and claims 1-19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 27 and 38 are objected to because of the following informalities:  Claims 27 and 38 recite the limitation “the heel area.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a heel area.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 28, 38, and 39 recite the limitation “an inlaid strand of the first tensile strand.”  This limitation renders the claim indefinite because it is unclear how the inlaid strand and the tensile strand are related to one another?  Reciting an inlaid strand “of” the first tensile strand seems to imply that the first tensile strand comprises multiple inlaid strands, which is not believed to be the nature of the claimed invention.  For purposes of examination, this limitation will be interpreted as merely reciting that the first tensile strand is inlaid in the knit outsole.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 recites “An article of footwear…”  Claims 32-40, which depend from claim 31, each recite “The sole system of claim 31…” (or another dependent claim that depends from claim 31 as is the case with claims 36 and 37 which each depend directly from claim 35) and therefore do not further limit the subject matter of claim 31.  Examiner respectfully suggests that Applicant may overcome this rejection by amending claims 32-40 to recite “The article of footwear of claim 31…” (or another dependent claim that depends from claim 31 as is the case with claims 36 and 37 which each depend directly from claim 35).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0310986 Tamm et al.
To claim 20, Tamm discloses a sole system for an article of footwear (91 of Figures 1b and 14; paras. 0095, 0259-0264), the sole system comprising:
a knitted component incorporating a knit outsole (92) (para. 0252), wherein the knit outsole has a bottom side, and a top side opposite the bottom side (annotated Figure 14, see below);
a cleat protruding from the bottom side of the knit outsole (annotated Figure 14);
a first tensile strand (15 of Figure 1b, reproduced below for convenience) (para. 0095) that is inlaid through at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “through at least one course,” inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this statement does not cause inlaid strand 15 to somehow not pass through the courses of the knitted component as well); and
a second tensile strand that is inlaid through at least one course of the knit outsole, wherein the cleat is located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily be at least two tensile strands 15 including a cleat disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).



    PNG
    media_image1.png
    1012
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1014
    802
    media_image2.png
    Greyscale

To claim 21, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially parallel (see Figure 1b; para. 0095).

To claim 22, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially linear from a heel area to a toe area (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 23, Tamm further discloses a sole system wherein at least two cleats are located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily at least two tensile strands 15 including two cleats disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 24, Tamm further discloses a sole system further comprising a third tensile strand that is inlaid through at least one course of the knit outsole and a fourth tensile strand that is inlaid through at least one course of the knit outsole, wherein a second cleat is located between the third tensile strand and the fourth tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be four or more tensile strands 15 each passing through courses of the knit material of knit outsole 92).

To claim 25, Tamm further discloses a sole system wherein the first tensile strand, the second tensile strand, the third tensile strand, and the fourth tensile strand are substantially parallel (see Figure 1b; para. 0095).

To claim 26, Tamm further discloses a sole system wherein the cleat is located on a lateral side of the article of footwear, and wherein the second cleat is located on a medial side of the article of footwear (annotated Figure 14; knit outsole 92 includes cleats disposed over substantially the entire bottom side of knit outsole 92).

To claim 27, (as best understood by Examiner) Tamm further discloses a sole system wherein an inlaid strand of the first tensile strand extends from a heel area to a toe area of the sole system (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 28, (as best understood by Examiner) Tamm further discloses a sole system wherein an inlaid strand of the first tensile strand extends between at least two cleats (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be two cleats disposed around first tensile strand 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 29, Tamm further discloses a sole system wherein the first tensile strand is at least partially exposed on the bottom side of the knit outsole (see Figure 1b; para. 0095; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as strand 15 of the tensile element passes through the courses and wales of knit outsole 92, at least portions of strand 15 would be visible on the bottom side of knit outsole 92).

To claim 30, Tamm further discloses a sole system wherein the knitted component forms at least a portion of an upper for the article of footwear in an overfoot portion (51) (annotated Figure 14; para. 0262-0263).

To claim 31, Tamm discloses an article of footwear (91 of Figures 1b and 14; paras. 0095, 0259-0264), comprising:
an upper (51) at least partially formed of a knitted component (paras. 0262-0263), wherein the upper includes an overfoot portion on at least one of a lateral side and a medial side of the article of footwear (annotated Figure 14);
a sole system, wherein the knitted component extends through a knit outsole (92), and wherein the knit outsole has a bottom side with a bottom surface, and a top side (annotated Figure 14; paras. 0259-0261); and
a cleat protruding from the bottom side of the knit outsole (annotated Figure 14); and
a first tensile strand (15 of Figure 1b) (para. 0095) that is inlaid through at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “through at least one course,” inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this statement does not cause inlaid strand 15 to somehow not pass through the courses of the knitted component as well); and
a second tensile strand that is inlaid through at least one course of the knit outsole, wherein the cleat is located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily be at least two tensile strands 15 including a cleat disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 32, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially parallel (see Figure 1b; para. 0095).

To claim 33, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially linear from a heel area to a toe area (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 34, Tamm further discloses a sole system wherein at least two cleats are located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily at least two tensile strands 15 including two cleats disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 35, Tamm further discloses a sole system further comprising a third tensile strand that is inlaid through at least one course of the knit outsole and a fourth tensile strand that is inlaid through at least one course of the knit outsole, wherein a second cleat is located between the third tensile strand and the fourth tensile strand see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be four or more tensile strands 15 each passing through courses of the knit material of knit outsole 92).

To claim 36, Tamm further discloses a sole system wherein the first tensile strand, the second tensile strand, the third tensile strand, and the fourth tensile strand are substantially parallel (see Figure 1b; para. 0095).

To claim 37, Tamm further discloses a sole system wherein the cleat is located on a lateral side of the article of footwear, and wherein the second cleat is located on a medial side of the article of footwear (annotated Figure 14; knit outsole 92 includes cleats disposed over substantially the entire bottom side of knit outsole 92).

To claim 38, (as best understood by Examiner) Tamm further discloses a sole system wherein an inlaid strand of the first tensile strand extends from a heel area to a toe area of the sole system (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 39, (as best understood by Examiner) Tamm further discloses a sole system wherein an inlaid strand of the first tensile strand extends between at least two cleats (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be two cleats disposed around first tensile strand 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 40, Tamm further discloses a sole system wherein the first tensile strand is at least partially exposed on the bottom side of the knit outsole (see Figure 1b; para. 0095; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as strand 15 of the tensile element passes through the courses and wales of knit outsole 92, at least portions of strand 15 would be visible on the bottom side of knit outsole 92).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20, 22, 27-29, 31, 33, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 12 of U.S. Patent No. 10,568,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite substantially the same structural elements for the sole system and article of footwear including a knit outsole, cleats, and tensile strands.

PRESENT APPLICATION
USPN 10,568,383
CLAIMS
20
1, 9

22
2, 6

27
2, 6

28
3, 11

29
4, 12

31
5

33
2, 6

38
6

39
7

40
8


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732